
	

113 S2475 IS: Children in Families First Act of 2014
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2475
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2014
			Ms. Landrieu (for herself, Mr. Blunt, Mr. Burr, Mr. Casey, Mr. Cochran, Mr. Coons, Mrs. Gillibrand, Mr. Inhofe, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Levin, Mr. Markey, Mrs. McCaskill, Mr. Pryor, Mr. Sanders, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Thune, Ms. Warren, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To realign structures and reallocate resources in the Federal Government, in keeping with the core
			 American belief that families are the best protection for children and the
			 bedrock of any society, to bolster United States diplomacy and assistance
			 targeted at ensuring that every child can grow up in a permanent, safe,
			 nurturing, and loving family, and to strengthen intercountry adoption to
			 the United States and around the world and ensure that it becomes a viable
			 and fully developed option for providing families for children in need,
			 and for other purposes. 
	
	
		
			1.
			Short
			 title; table of contents
			
				(a)
				Short
			 title
				This Act may be cited
			 as the Children in Families First Act of 2014.
			
				(b)
				Table of
			 contents
				The table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					TITLE I—Realignment of certain international child welfare responsibilities and functions
					Sec. 101. Establishment of the Office of Vulnerable Children and Family Security in the Department
			 of
			 State.
					Sec. 102. Responsibilities of U.S. Citizenship and Immigration Services for accreditation of
			 adoption service providers.
					Sec. 103. Transfer of functions and savings provisions.
					Sec. 104. Responsibilities of U.S. Citizenship and Immigration Services for adoption-related case
			 processing.
					TITLE II—Annual reporting
					Sec. 201. Annual report on children living without families.
					Sec. 202. Country reports regarding severe forms of trafficking.
					TITLE III—Promotion of a comprehensive approach for children in adversity
					Sec. 301. Establishment of a USAID Center for Excellence for Children in Adversity.
					TITLE IV—Funding and effective dates
					Sec. 401. Authorization of appropriations.
					Sec. 402. Effective dates.
				
			
			2.
			Findings;
			 purposes
			
				(a)
				Findings
				Congress
			 makes the following findings:
				
					(1)
					The people of the
			 United States recognize and believe that children must grow up in
			 permanent,
			 safe, and nurturing families in order to develop and thrive.
				
					(2)
					Science proves that children, and particularly infants, living in impersonal, socially deprived
			 institutions suffer lasting, and in many cases, irreversible damage,
			 including—(A)reduced brain activity and brain size;(B)lower intelligence quotients;(C)serious behavioral and emotional problems; and(D)disturbed relationships with others.
					(3)
					Governments in other countries seek models that promote the placement of children who are living
			 outside family care in permanent, safe, and nurturing families, rather
			 than in foster care or institutions; but many governments lack the
			 resources or infrastructure to adequately address this need.
				
					(4)
					Despite the good
			 efforts of countless governments and nongovernmental organizations,
			 millions of
			 children remain uncounted and outside of the protection, nurturing care,
			 permanence, safety, and love of a family.
				
					(5)
					No reliable data
			 currently exists to define and document the number and needs of children
			 in the
			 world currently living without families, but available evidence
			 demonstrates
			 that there are millions of children in this situation needing immediate
			 help.
				
					(6)
					The December 2012 Action Plan for Children in Adversity commits the United States Government to
			 achieving a world in which all children grow up within protective family
			 care and free from deprivation, exploitation, and danger.  To effectively
			 and efficiently accomplish this goal, it is necessary to realign the
			 United States Government’s current operational system for assisting
			 orphans and vulnerable children, and processing intercountry adoptions.
				
					(7)
					Significant
			 resources are already dedicated to international assistance for orphans
			 and
			 vulnerable children, and a relatively small portion of these resources can
			 be
			 reallocated to achieve more timely, effective, nurturing, and permanent
			 familial solutions for children living without families, resulting in
			 fewer
			 children worldwide living in institutions or on the streets, more families
			 preserved or reunified, and increased domestic and international
			 adoptions.
				
				(b)
				Purposes
				The
			 purposes of this Act are—
				
					(1)
					to support the
			 core American value that families are the bedrock of any society;
				
					(2)
					to protect the
			 fundamental human right of all children to grow up within the loving care
			 of
			 permanent, safe, and nurturing families;
				
					(3)
					to address a
			 critical gap in United States foreign policy implementation by adjusting
			 the
			 Federal Government’s international policy and operational structures so
			 that
			 seeking permanent families for children living without families receives
			 more
			 prominence, focus, and resources (through the reallocation of existing
			 personnel and resources);
				
					(4)
					to harness the
			 diplomatic and operational power of the United States Government in the
			 international sphere by helping to identify and implement timely,
			 permanent,
			 safe, and nurturing familial solutions for children living without
			 families,
			 including refugee or stateless children, through effective implementation
			 of the 3 principal objectives of the Action Plan on Children in Adversity;
					(5)
					to ensure that
			 intercountry adoption by United States citizens becomes a
			 viable and fully developed option for creating permanent families for
			 children
			 who need them;
				
					(6)
					to protect
			 against abuses of children, birth families, and adoptive parents involved
			 in
			 intercountry adoptions, and to ensure that such adoptions are in the
			 individual
			 child’s best interests; and
				
					(7)
					to harmonize and
			 strengthen existing intercountry adoption processes under United States
			 law—
					
						(A)
						by ensuring that
			 the same set of procedures and criteria govern suitability and eligibility
			 determinations for prospective adoptive parents seeking to complete
			 intercountry adoptions, whether or not the child is from a foreign state
			 that
			 is a party to the Hague Adoption Convention; and
					
						(B)
						by aligning the
			 definitions of eligible child for Convention adoptions and non-Convention
			 adoptions to the maximum extent possible.
					
			3.
			Definitions
			In this Act:
			
				(1)
				Action plan on
			 children in adversity
				The term Action Plan on Children in
			 Adversity means the policy document entitled United States
			 Government Action Plan on Children in Adversity: A Framework for
			 International
			 Assistance: 2012–2017, released on December 19, 2012, including any subsequent amendments or revisions released by the
			 United States Government before the end of 2017.
			
				(2)
				Appropriate,
			 protective, and permanent family care
				The term appropriate,
			 protective, and permanent family care means a nurturing, lifelong,
			 commitment to a child by an adult, or adults with parental roles and
			 responsibilities that—
				
					(A)
					provides physical
			 and emotional support;
				
					(B)
					provides the
			 child with a sense of belonging; and
				
					(C)
					generally
			 involves full legal recognition of the child’s status as child of the
			 parents
			 and of the parents’ rights and responsibilities regarding the child.
				
				(3)
				Central
			 authority
				The term central authority has the meaning
			 given the term in section 3 of the Intercountry Adoption Act of 2000 (42
			 U.S.C.
			 14902).
			
				(4)
				Children in
			 adversity
				The term children in adversity means
			 children and youth—(A)who are younger than 18 years of age;(B)who live inside or outside of family care; and(C)whose safety, well-being, growth, and development are at significant risk due to inadequate care,
			 protection, or access to essential services.
				(5)
				Convention
			 adoption
				The term Convention
			 adoption has the meaning given the term in section 3 of the Intercountry
			 Adoption Act of 2000 (42 U.S.C. 14902).
			
				(6)
				Convention
			 country
				The term Convention country has the meaning
			 given the term in section 3 of the Intercountry Adoption Act of 2000 (42
			 U.S.C.
			 14902) and for which the Hague Adoption Convention has entered into
			 force.
			
				(7)
				FamilyThe term family means a collective body of persons, consisting of at least 1 child and 1 parent, legal custodian,
			 or adult relative, in which—(A)the persons reside in the same house or living unit; or(B)the parent, legal custodian, or adult relative has a legal responsibility by blood, marriage, or
			 legal order to support or care for the child.(8)Guardianship
				(A)In generalThe
			 term guardianship means a permanent legal relationship between an
			 adult and a child, in which the adult is lawfully invested with the power,
			 and
			 charged with the duty, of taking care of the child.(B)Permanent guardianshipWhile some forms of
			 guardianship are not truly permanent, the form of guardianship referred to
			 and
			 supported under this Act is permanent guardianship.(C)Kefala orderA Kefala order issued
			 by a
			 country that follows traditional Islamic law does not qualify as an
			 adoption
			 under United States law, but may be a form of guardianship in some
			 circumstances.
				(D)Family-like group homesIndividual parent-child relationships in a small, family-like group home in which caretaking is
			 provided only by 1 or more unpaid caretakers might, in some circumstances,
			 qualify as a guardianship if legalized in that form.(E)Paid guardianshipThe term guardianship does not include a paid guardianship, although an exception may be appropriate in cases involving
			 children with disabilities.
				(9)
				Habitual
			 residence determination
				The term habitual residence
			 determination means a factual determination of where a prospective
			 adoptive parent (or parents) resides and where the child resides for
			 purposes
			 of an intercountry adoption case.
			
				(10)
				Hague adoption
			 convention
				The term Hague Adoption Convention means
			 the Convention of Protection of Children and Cooperation in Respect of
			 Intercountry Adoption, concluded at The Hague May 29, 1993.
			(11)Institutional careThe term institutional care means care provided in any nonfamily-based group setting, including—(A)orphanages;(B)transit or interim care centers;(C)children’s homes;(D)children’s villages or cottage complexes; and(E)boarding schools used primarily for care purposes as an alternative to a children’s home.
				(12)
				Kinship
			 care
				The term kinship care—(A)means the full-time care,
			 nurturing, and protection of children by relatives, members of their
			 tribes or
			 clans, godparents, stepparents, or any adult who has a kinship bond with a
			 child, if such persons have the capacity and commitment to
			 function as
			 true parents for the child on a permanent basis; and(B)does not include paid
			 kinship foster care, except in the case of children with disabilities.
				
				(13)
				Non-convention
			 adoption
				The term non-Convention adoption
			 means—
				
					(A)
					an adoption by
			 United States parents of a child from a non-Convention country in
			 accordance
			 with subparagraph (F) of section 101(b)(1) of the Immigration and
			 Nationality
			 Act (8 U.S.C. 1101(b)(1));
				
					(B)
					an adoption by
			 United States parents of a child under the laws of the child’s country of
			 origin (generally when the parents are living in the child’s country of
			 origin
			 and therefore able legally to complete a domestic adoption); or
				
					(C)
					in certain
			 circumstances (generally with respect to relative adoptions or adoptions
			 by
			 dual national parents), an adoption by United States parents of a child
			 from a
			 Convention country if that country allows legal and valid adoptions to
			 take
			 place outside the scope of the Convention.
				
				(14)
				Non-convention
			 country
				The term non-Convention country means a
			 country in which the Hague Adoption Convention has not entered into force,
			 regardless of whether or not that country has signed the Convention.
			
				(15)
				Unparented
			 children
				The term unparented children means children
			 lacking the legal, permanent, safe, and nurturing care of a parental
			 figure or
			 figures, either inside their country of origin, in the country of their
			 habitual residence, or elsewhere, regardless of their lawful or unlawful
			 immigration status in their current country of residence.
			
			I
			Realignment of
			 certain international child welfare responsibilities and functions
			
				101.
				Establishment
			 of the Office of Vulnerable Children and Family Security in the Department
			 of
			 State
				
					(a)
					Establishment
					There
			 is established within the Department of State the Office of Vulnerable
			 Children
			 and Family Security (referred to in this Act as the VCFS), which
			 shall be located in the Secretariat for Civilian Security, Democracy and
			 Human
			 Rights and shall promote and support the following activities:
					
						(1)
						The development
			 and implementation in foreign countries of child welfare laws,
			 regulations,
			 policies, best practices, and procedures in keeping with the goals
			 articulated
			 in the Action Plan for Children in Adversity, including—
						
							(A)
							the sound
			 development of children through the integration of health, nutrition, and
			 family support;
						
							(B)
							supporting and
			 enabling families to care for children through family preservation,
			 reunification, and support of kinship care, guardianship, and domestic and
			 intercountry adoption; and
						
							(C)
							facilitating the
			 efforts of national governments and partners to prevent, respond to, and
			 protect children from violence, exploitation, abuse, and neglect.
						
						(2)
						Addressing the
			 gap in United States Government diplomacy, policy, and operations with
			 respect
			 to promoting appropriate, protective, and permanent family care for
			 children
			 living without families by leading the
			 development and implementation of policies that will ensure the timely
			 provision of appropriate, protective, and permanent family care for
			 children
			 living without families, including refugee and stateless children, through
			 the
			 full continuum of permanence solutions, including family preservation and
			 reunification, kinship care, guardianship, and domestic and intercountry
			 adoption.
					(b)
					Ambassador-at-Large
					
						(1)
						Appointment
						The
			 VCFS shall be headed by an Ambassador-at-Large, who shall be appointed by
			 the
			 President by and with the consent of the Senate.
					
						(2)
						Qualifications
						The
			 Ambassador-at-Large shall—
						
							(A)
							have experience
			 in the development of policies and systems and the implementation of
			 programs
			 that promote the goals of the Action Plan for Children in Adversity;
						
							(B)
							be knowledgeable
			 of international child welfare, family permanence, and family creation
			 through
			 domestic and intercountry adoption; and
						
							(C)
							be committed to
			 developing an integrated United States Government approach to
			 international
			 child welfare that places equal emphasis on—
							
								(i)
								early childhood
			 survival and development;
							
								(ii)
								family
			 permanence; and
							
								(iii)
								protection from
			 abuse and exploitation.
							
						(3)
						Authority
						The
			 Ambassador-at-Large shall report to the Under Secretary for Civilian
			 Security,
			 Democracy and Human Rights.
					
					(c)
					Functions
					
						(1)
						Advisory
						The
			 Ambassador-at-Large shall serve as a primary advisor to the Secretary of
			 State
			 and the President in all matters related to vulnerable children and family
			 security in foreign countries.
					
						(2)
						Diplomatic
			 representation
						Subject to the direction of the President and the
			 Secretary of State, and in consultation and coordination with the Senior
			 Coordinator for Children in Adversity of the United States Agency for
			 International Development, and the Secretary of Homeland Security, the
			 Ambassador-at-Large shall represent the United States in matters relevant
			 to
			 international child welfare, family preservation and reunification, and
			 provision of permanent, safe parental care through kinship, domestic and
			 intercountry
			 adoption in—
						
							(A)
							contacts with
			 foreign governments, nongovernmental organizations, intergovernmental
			 agencies,
			 and specialized agencies of the United Nations and other international
			 organizations of which the United States is a member;
						
							(B)
							multilateral
			 conferences and meetings relevant to family preservation, reunification,
			 and
			 creating appropriate, protective, and permanent care for unparented
			 children;
			 and
						
							(C)
							fulfillment of
			 the diplomatic responsibilities designated to the central authority under
			 title
			 I of the Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.), as
			 amended by this Act.
						
						(3)
						Policy
			 development with respect to permanence for unparented children
						
							(A)
							In
			 general
							The Ambassador-at-Large shall—
							
								(i)
								develop and
			 advocate for policies and practices to ensure that children in foreign
			 countries who are living without families find appropriate, protective,
			 and
			 permanent family care which is in the best interest of each child;
							
								(ii)
								give
			 consideration to family preservation and reunification, kinship care,
			 guardianship, and domestic and intercountry adoption; and
							
								(iii)
								seek to develop
			 and implement policies that lead to the use of all options for providing
			 appropriate, protective, and permanent family care to children living
			 without
			 families as quickly as possible.
							
							(B)
							Best interest
			 determination
							In carrying out subparagraph (A), the Ambassador-at-Large shall give preference to options that
			 optimize the best
			 interests of
			 children, including options which provide children with fully protected
			 legal
			 status as children and parents with full legal status as parents,
			 including
			 full parental rights and responsibilities.(C)Subsidiarity(i)In generalAll options for
			 providing appropriate, protective, and permanent family care to children
			 living
			 without families must be considered concurrently and permanent solutions
			 must
			 be put in place as quickly as possible. Solutions include family
			 preservation
			 and reunification, kinship care, guardianship, domestic and intercountry
			 adoption, and other culturally acceptable forms of care that will result
			 in
			 appropriate, protective, and permanent family care. Preference should be
			 given
			 to options that optimize the child’s best interests, which generally means
			 options
			 which provide children with fully protected legal status and parents with
			 full
			 legal status as parents, including full parental rights and
			 responsibilities.
			 The principle of subsidiarity, which gives preference to in-country
			 solutions,
			 should be implemented within the context of a concurrent planning
			 strategy,
			 exploring in- and out-of-country options simultaneously. If an in-country
			 placement serving the child’s best interest and providing appropriate,
			 protective, and permanent care is not quickly available, and such an
			 international home is available, the child should be placed in that
			 international home without delay.(ii)Interim placementsNothing in this subsection may be construed to preclude interim placements, including in kinship
			 care, foster care, and small group homes, to temporarily improve
			 children’s living conditions in individual circumstances in which—(I)a permanent solution is not immediately available if ongoing efforts are made to move the child
			 from interim to permanent placement as soon as possible; and(II)the child’s best interests will be served.(iii)ExceptionsExceptions to the general rule set forth in clauses (i) and (ii) may be made, as needed in
			 individual cases, to serve the child’s best interests, including the
			 following:(I)Permanent guardianship may be preferable to adoption in certain cases where the child has developed
			 a
			 powerful bond to a loving guardian who prefers not to adopt because of the
			 child’s ties to birth parents who love the child, but are not in a
			 position to provide appropriate nurturing.(II)Options generally viewed as interim solutions, such as foster care and small group homes, may be
			 preferable to family reunification when the parents are not in a position
			 to
			 provide appropriate nurturing.(III)For children with disabilities, solutions to prevent institutionalization and to assist with
			 reintegration into the community from
			 institutions, include payment and support to families, substitute
			 families, small group homes, or kinship care.
							(D)
							Best
			 practices
							In developing policies and programs under this Act, the
			 Ambassador-at-Large shall identify and utilize evidence-based programs and
			 best
			 practices in family preservation and reunification and provision of
			 permanent
			 parental care through guardianship, kinship care, and domestic and
			 intercountry
			 adoption as derived from a wide variety of domestic, foreign, and global
			 policies and practices.
						
							(E)
							Technical
			 assistance
							The Ambassador-at-Large, in consultation with other
			 appropriate Federal agencies, shall provide technical assistance to
			 governments
			 of foreign countries to help build their child welfare capacities,
			 particularly pertaining to family-based permanence. Such assistance should
			 aim to
			 strengthen family preservation and reunification and the
			 provision
			 of appropriate, protective, and permanent family care through kinship
			 care,
			 guardianship, and domestic and intercountry adoption, including assistance
			 with—
							
								(i)
								the
			 drafting, disseminating, and implementing of legislation;
							
								(ii)
								the development
			 of implementing systems and procedures;
							
								(iii)
								the
			 establishment of public, private, and faith- and community-based
			 partnerships;
							
								(iv)
								the development
			 of workforce training for governmental and nongovernmental staff; and
							
								(v)
								infrastructure
			 development and data collection techniques necessary to identify and
			 document
			 the number and needs of children living without appropriate, protective,
			 and
			 permanent family care.
							
						(4)
						Responsibilities
			 with respect to intercountry adoption
						
							(A)
							In
			 general
							The VCFS, in coordination with other offices of the
			 Department of State and U.S. Citizenship and Immigration Services, shall
			 have
			 lead responsibility for representing the United States Government in
			 discussions, negotiations, and diplomatic contacts pertaining to
			 intercountry
			 adoptions.
						
							(B)
							Central
			 authority responsibility under the intercountry adoption act of
			 2000
							Section 101(b)(2) of the Intercountry Adoption Act of 2000
			 (42 U.S.C. 14911(b)(2)) is amended by striking Office of Children's
			 Issues and inserting Office of Vulnerable Children and Family
			 Security.
						
							(C)
							Determinations
			 of hague adoption convention compliance
							The VCFS, in consultation
			 with other offices of the Department of State, and the Department of
			 Homeland Security, shall have lead responsibility for determining whether
			 a
			 Convention partner country has met its obligations under the Hague
			 Adoption
			 Convention and is eligible to participate in intercountry adoptions in
			 accordance with United States law. Such determinations shall be documented
			 in
			 writing, based on standardized criteria, and available for public review
			 and
			 comment.
						
							(D)
							Negotiation of
			 bilateral agreements
							The VCFS, in consultation with the Secretary
			 of Homeland Security, shall have lead responsibility for the negotiation
			 of
			 bilateral agreements with other countries pertaining to intercountry
			 adoption
			 and in conformity with the provisions of the Hague Adoption Convention
			 when the
			 other country is a Convention partner.
						
						(5)
						Policy
			 coordination
						The Ambassador-at-Large shall coordinate with the
			 Secretary of Homeland Security and the Administrator of the United States
			 Agency for International Development to maintain consistency in United
			 States
			 foreign and domestic policy and operations with respect to children living
			 outside family care in foreign countries, particularly those living
			 without
			 families.
					
						(6)
						Information
			 coordination
						The Ambassador-at-Large shall transmit—
						
							(A)
							any intercountry
			 adoption related case information received from the Central Authority of
			 another Convention country to the Secretary of Homeland Security; and
						
							(B)
							any intercountry
			 adoption related case information that the Secretary of Homeland Security
			 requests to the Central Authority of another Convention country.
						
				102.
				Responsibilities
			 of U.S. Citizenship and Immigration Services for accreditation of adoption
			 service providers
				
					(a)
					General
			 responsibilities under the Intercountry Adoption Act of 2000
					
						(1)
						In
			 general
						The Intercountry
			 Adoption Act of 2000 (Public Law 106–279; 114 Stat. 825) is amended by
			 inserting after section 103 (42 U.S.C. 14913) the following:
						
							
								103A.
								Responsibilities
				of the Department of Homeland Security
								
									(a)
									Accreditation
				and approval responsibilities
									The Secretary of Homeland Security,
				working through the Director of U.S. Citizenship and Immigration
			 Services,
				shall carry out the functions prescribed by the Convention with
			 respect to the
				accreditation of agencies and the approval of persons to provide
			 adoption
				services in the United States in cases subject to the Convention as
			 provided in
				title II. Such functions may not be delegated to any other Federal
				agency.
								
									(b)
									Investigations
									The
				Secretary of Homeland Security shall be responsible for managing
			 and overseeing
				investigations related to the operation and services of adoption
			 service
				providers, whether directly or indirectly.
								
									(c)
									Liaison with
				foreign governments on post-Placement reports and certain adoption
				cases
									The Secretary of Homeland Security shall serve as the
				liaison with foreign governments with respect to queries about
			 required
				post-placement reports and about specific intercountry adoption
			 cases once the
				adopted children are living in the United States, including queries
			 about the
				status of adopted children who are living in the United States in
			 cases
				involving allegations of abuse, neglect, abandonment, or
				death.
								.
					
						(2)
						Clerical
			 amendment
						Section 1 of such Act is amended by inserting after the
			 item relating to section 103 the following:
						
							
								Sec. 103A. Responsibilities of
				the Department of Homeland
				Security.
							
							.
					
						(3)
						Conforming
			 amendments
						Section 102 of such Act (42 U.S.C. 14912) is
			 amended—
						
							(A)
							in subsection
			 (a), by striking The Secretary and inserting Except as
			 provided for under section 103A, the Secretary;
						
							(B)
							in subsection
			 (b), by inserting , in coordination with the Secretary of Homeland
			 Security, after The Secretary;
						
							(C)
							by striking
			 subsection (c);
						
							(D)
							by redesignating
			 subsections (d) and (f) as subsections (c) and (d), respectively; and
						
							(E)
							by striking
			 subsection (e).
						
					(b)
					Accreditation
			 responsibilities under the Intercountry Adoption Act of 2000
					
						(1)
						Designation of
			 accrediting agencies
						Section 202 of the Intercountry Adoption Act
			 of 2000 (42 U.S.C. 14922) is amended by inserting of Homeland
			 Security after Secretary each place it appears.
					
						(2)
						Standards and
			 procedures for providing accreditation or approval
						Section 203 of
			 the Intercountry Adoption Act of 2000 (42 U.S.C. 14923) is amended by
			 inserting
			 of Homeland Security after Secretary each place
			 it appears in subsections (a) and (b).
					
						(3)
						Oversight of
			 accreditation and approval
						Section 204 of the Intercountry
			 Adoption Act of 2000 (42 U.S.C. 14924) is amended—
						
							(A)
							by inserting
			 of Homeland Security after Secretary each place
			 it appears; and
						
							(B)
							in subsection
			 (c)—
							
								(i)
								in
			 paragraph (1), by amending the paragraph heading to read as follows:
								
									
										(4)
										Authority of
				the secretary of homeland security
									;
				and
							
								(ii)
								in
			 paragraph (2), by striking Secretary's debarment order and
			 inserting debarment order of the Secretary of Homeland
			 Security.
							
						(4)
						Administrative
			 provisions
						
							(A)
							Access to
			 convention records
							Section 401(b) of the Intercountry Adoption
			 Act of 2000 (42 U.S.C. 14941(b)) is amended—
							
								(i)
								in
			 paragraph (1), by inserting , the Director of U.S. Citizenship and
			 Immigration Services, after Secretary; and
							
								(ii)
								in
			 paragraph (2), by inserting the Director of U.S. Citizenship and
			 Immigration Services, after Secretary,.
							
							(B)
							Assessment of
			 fees
							Section 403(b) of the Intercountry Adoption Act of 2000 (42
			 U.S.C. 14943(b)) is amended—
							
								(i)
								in
			 paragraph (1)—
								
									(I)
									by inserting
			 or the Director of U.S. Citizenship and Immigration Services
			 after Secretary; and
								
									(II)
									by inserting
			 or U.S. Citizenship and Immigration Services, respectively,
			 after Department of State; and
								
								(ii)
								in paragraph
			 (2), by inserting or U.S. Citizenship and Immigration Services
			 appropriation, as the case may be, after Department of State
			 appropriation.
							
					(c)
					Intercountry
			 adoption functions of U.S. Citizenship and Immigration Services
					
						(1)
						Definitions
						In
			 this subsection and in section 103:
						
							(A)
							Adoption
			 service
							The term adoption service has the meaning
			 given the term in section 3 of the Intercountry Adoption Act of 2000 (42
			 U.S.C.
			 14902).
						
							(B)
							Associate
			 director
							The term Associate Director means the
			 Associate Director of the Directorate.
						
							(C)
							Directorate
							Except
			 as otherwise provided in this subsection, the term Directorate
			 means the Field Operations Directorate of U.S. Citizenship and Immigration
			 Services.
						
						(2)
						Intercountry
			 adoption functions
						The Associate Director shall carry out—
						
							(A)
							the functions
			 described in section 103A(a) of the Intercountry Adoption Act of 2000,
			 relating
			 to accreditation of agencies and approval of persons to provide adoption
			 services;
						
							(B)
							the functions
			 described in section 103A(b) of such Act, relating to management and
			 oversight
			 of investigations related to the operation of such providers; and
						
							(C)
							the functions
			 described in section 103A(c) of such Act, relating to liaison
			 responsibilities
			 regarding post-placement reports and certain adoption cases.
						
						(3)
						Informational
			 responsibilities
						
							(A)
							Database on
			 adoption service providers
							
								(i)
								In
			 general
								The Associate Director shall establish and operate, in
			 conjunction with the Secretary of State, a publicly accessible database of
			 adoption service providers.
							
								(ii)
								Agreement
								The
			 Associate Director, the Director, and the Secretary of State shall enter
			 into
			 an agreement under which the Director and the Secretary shall provide, for
			 the
			 database, data on intercountry adoption cases relating to adoption service
			 providers.
							
								(iii)
								Contents
								The
			 database shall include, with respect to each accredited agency and
			 approved
			 person, who is an adoption service provider individually, and to the
			 aggregate
			 of all adoption service providers—
								
									(I)
									information
			 identifying such a provider;
								
									(II)
									information on
			 the accreditation status of an agency, or the approval status of a person,
			 as
			 an adoption service provider;
								
									(III)
									information on
			 the number of applications or petitions filed respecting adoption and the
			 numbers of approvals and denials of the applications or petitions;
								
									(IV)
									the number of
			 substantiated grievances filed with respect to an adoption service
			 provider;
			 and
								
									(V)
									a description of
			 any sanctions an adoption service provider, or corrective actions that the
			 provider is required to take to maintain accreditation or approval
			 described in
			 subclause (II).
								
							(B)
							Database on
			 internationally adopted children
							
								(i)
								In
			 general
								The Associate Director, in conjunction with the Secretary
			 of State, shall establish and operate a database containing data
			 respecting
			 children involved in intercountry adoption cases who have immigrated to
			 the
			 United States.
							
								(ii)
								Information
			 tracking
								Although the data available for adoptions finalized
			 before the date of the enactment of this Act will likely be incomplete,
			 the
			 Associate Director should seek to import available data on all adoptions
			 involving children who are younger than 18 years of age on the date of the
			 enactment of this Act. In operating the database established under clause
			 (i),
			 the Associate Director shall track information about each such child
			 before
			 attaining United States citizenship, including—
								
									(I)
									information
			 identifying a child and the adoptive or prospective adoptive parents,
			 including—
									
										(aa)
										the
			 full name of the child in the country of origin and the full name of the
			 child
			 after the adoption is finalized;
									
										(bb)
										the
			 gender, date of birth, nationality, and citizenship of the child;
									
										(cc)
										the
			 physical address of the child at the time of the adoption;
									
										(dd)
										the type of
			 visa
			 issued to the child; and(ee)the
			 date on which the child entered the United States;
									
									(II)
									information on
			 the particular adoption service provider, if any, providing services in
			 the
			 particular case; and
								
									(III)
									information on
			 immigration or citizenship status of the child.
								
								(iii)
								Interagency
			 agreement
								The Associate Director, the Director, and the Secretary
			 of State shall enter into an agreement under which the Secretary of State
			 shall
			 provide, for the database, data on intercountry adoption cases concerning
			 the
			 adopted children, and the adoption service providers.
							
				103.
				Transfer of
			 functions and savings provisions
				
					(a)
					Definitions
					In
			 this section, unless otherwise provided or contextually indicated—
					
						(1)
						the term
			 Federal agency has the meaning given to the term
			 agency under section 551(1) of title 5, United States Code;
					
						(2)
						the term
			 function means any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program; and
					
						(3)
						the term
			 office includes any office, administration, agency, institute,
			 unit, organizational entity, or component thereof.
					
					(b)
					Transfer of
			 functions
					There are transferred to the Directorate, all functions
			 described in section 103A(a) of the Intercountry Adoption Act of 2000, as
			 added
			 by section 102(a) of this Act, which were exercised by the Secretary of
			 State
			 before the date of the enactment of this Act (including all related
			 functions
			 of any officer or employee of the Department of State), including
			 functions
			 relating to—
					
						(1)
						the accreditation
			 of agencies and approval of persons to provide adoption services;
					
						(2)
						the management
			 and oversight of investigations related to the operation of such
			 providers;
			 and
					
						(3)
						liaison
			 responsibilities with respect to required post-placement reports.
					
					(c)
					Determinations
			 of certain functions by the Office of Management and Budget
					If
			 necessary, the Director of the Office of Management and Budget shall make
			 any
			 determination with respect to the transfer of functions under subsection
			 (b).
				
					(d)
					Personnel
			 provisions
					
						(1)
						Appointments
						The
			 Associate Director may appoint and fix the compensation of such officers
			 and
			 employees, including investigators, attorneys, and administrative law
			 judges,
			 as may be necessary to carry out the respective functions transferred
			 under
			 this section. Except as otherwise provided by law, such officers and
			 employees
			 shall be appointed in accordance with the civil service laws and their
			 compensation fixed in accordance with title 5, United States Code.
					
						(2)
						Experts and
			 consultants
						The Associate Director may obtain the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, and compensate such experts and consultants for each day
			 (including travel time) at rates not in excess of the rate of pay for
			 level IV
			 of the Executive Schedule under section 5315 of such title. The Associate
			 Director may pay experts and consultants who are serving away from their
			 homes
			 or regular place of business travel expenses and per diem in lieu of
			 subsistence at rates authorized by sections 5702 and 5703 of such title
			 for
			 persons in Government service employed intermittently.
					
					(e)
					Delegation and
			 assignment
					Except where otherwise expressly prohibited by law or
			 otherwise provided under this section—
					
						(1)
						the Associate
			 Director may—
						
							(A)
							delegate any of
			 the functions transferred to the Associate Director under this section and
			 any
			 function transferred or granted to the Associate Director after the date
			 of the
			 enactment of this Act to such officers and employees of the Directorate as
			 the
			 Associate Director may designate; and
						
							(B)
							authorize
			 successive redelegations of such functions as may be necessary or
			 appropriate;
			 and
						
						(2)
						no delegation of
			 functions by the Associate Director under this subsection or under any
			 other
			 provision of this section shall relieve such Associate Director of
			 responsibility for the administration of such functions.
					
					(f)
					Reorganization
					The
			 Associate Director is authorized—
					
						(1)
						to allocate or
			 reallocate any function transferred under subsection (b) among the
			 officers of
			 the Directorate; and
					
						(2)
						to establish,
			 consolidate, alter, or discontinue such organizational entities in the
			 Directorate as may be necessary or appropriate.
					
					(g)
					Rules
					The
			 Associate Director is authorized to prescribe, in accordance with the
			 provisions of chapters 5 and 6 of title 5, United States Code, such rules
			 and
			 regulations as the Associate Director determines necessary or appropriate
			 to
			 administer and manage the functions of the Directorate.
				
					(h)
					Transfer and
			 allocations of appropriations and personnel
					Except as otherwise
			 provided under this section and subject to section 1531 of title 31,
			 United
			 States Code, the personnel employed in connection with, and the assets,
			 liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds employed,
			 used,
			 held, arising from, available to, or to be made available in connection
			 with
			 the functions transferred under subsection (b), shall be transferred to
			 the
			 Directorate. Unexpended funds transferred pursuant to this subsection may
			 only
			 be used for the purposes for which the funds were originally authorized
			 and
			 appropriated.
				
					(i)
					Incidental
			 transfers
					The Director of the Office of Management and
			 Budget—
					
						(1)
						may, at such time
			 or times as the Director may prescribe—
						
							(A)
							make such
			 determinations as may be necessary with regard to the functions
			 transferred
			 under subsection (b); and
						
							(B)
							make such
			 additional incidental dispositions of personnel, assets, liabilities,
			 grants,
			 contracts, property, records, and unexpended balances of appropriations,
			 authorizations, allocations, and other funds held, used, arising from,
			 available to, or to be made available in connection with such functions,
			 as may
			 be necessary to carry out the provisions of this section; and
						
						(2)
						shall provide
			 for—
						
							(A)
							the termination
			 of the affairs of all entities terminated under this section; and
						
							(B)
							such further
			 measures and dispositions as may be necessary to carry out the purposes of
			 this
			 section.
						
					(j)
					Effect on
			 personnel
					
						(1)
						In
			 general
						Except as otherwise provided under this section, the
			 transfer under this section of full-time personnel (except special
			 Government
			 employees) and part-time personnel holding permanent positions shall not
			 cause
			 any such employee to be separated or reduced in grade or compensation
			 during
			 the 1-year period beginning on the date of such transfer.
					
						(2)
						Executive
			 schedule positions
						Except as otherwise provided under this
			 section, any person who, on the day preceding the date of the enactment of
			 this
			 Act, held a position compensated in accordance with the Executive Schedule
			 prescribed in chapter 53 of title 5, United States Code, and who, without
			 a
			 break in service, is appointed in the Directorate to a position having
			 duties
			 comparable to the duties performed immediately preceding such appointment
			 shall
			 continue to be compensated in such new position at not less than the rate
			 provided for such previous position, for the duration of the service of
			 such
			 person in such new position.
					
						(3)
						Termination of
			 certain positions
						All positions whose functions are transferred
			 under subsection (b) and whose incumbents have been appointed by the
			 President,
			 by and with the advice and consent of the Senate, shall terminate on the
			 date
			 of the enactment of this Act.
					
					(k)
					Savings
			 provisions
					
						(1)
						Continuing
			 effect of legal documents
						All orders, determinations, rules,
			 regulations, permits, agreements, grants, contracts, certificates,
			 licenses,
			 registrations, privileges, and other administrative actions which—
						
							(A)
							have been issued,
			 made, granted, or allowed to become effective by the President, any
			 Federal
			 agency or official thereof, or by a court of competent jurisdiction, in
			 the
			 performance of functions which are transferred under this section; and
						
							(B)
							are in effect on
			 the date of the enactment of this Act, or were final before such date of
			 enactment and are to become effective on or after the date of the
			 enactment of
			 this Act,
						shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President,
			 the
			 Associate Director or other authorized official, a court of competent
			 jurisdiction, or by operation of law.
						(2)
						Proceedings not
			 affected
						Nothing in this section may be construed to affect any
			 proceeding, including a notice of proposed rulemaking, or any application
			 for
			 any license, permit, certificate, or financial assistance pending before
			 the
			 Department of State on the effective date of this section, with respect to
			 functions transferred under subsection (b). Orders shall be issued in such
			 proceedings, appeals shall be taken therefrom, and payments shall be made
			 pursuant to such orders, as if this section had not been enacted. Orders
			 issued
			 in any such proceedings shall continue in effect until modified,
			 terminated,
			 superseded, or revoked by a duly authorized official, by a court of
			 competent
			 jurisdiction, or by operation of law. Nothing in this paragraph may be
			 construed to prohibit the discontinuance or modification of any such
			 proceeding
			 under the same terms and conditions and to the same extent that such
			 proceeding
			 could have been discontinued or modified if this section had not been
			 enacted.
					
						(3)
						Suits not
			 affected
						Nothing in this section may be construed to affect suits
			 commenced before the date of the enactment of this Act. In all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered in the
			 same
			 manner and with the same effect as if this section had not been enacted.
					
						(4)
						Nonabatement of
			 actions
						No suit, action, or other proceeding commenced by or
			 against the Department of State, or by or against any individual in the
			 official capacity of such individual as an officer of the Department of
			 State,
			 shall abate by reason of the enactment of this section.
					
						(5)
						Administrative
			 actions relating to promulgation of regulations
						Any
			 administrative action relating to the preparation or promulgation of a
			 regulation by the Department of State relating to a function transferred
			 under
			 subsection (b) may be continued by the Directorate with the same effect as
			 if
			 this section had not been enacted.
					
					(l)
					Separability
					If
			 a provision of this section or its application to any person or
			 circumstance is
			 held invalid, neither the remainder of this section nor the application of
			 the
			 provision to other persons or circumstances shall be affected.
				
					(m)
					Transition
					The
			 Associate Director is authorized to utilize—
					
						(1)
						the services of
			 such officers, employees, and other personnel of the Department of State
			 with
			 respect to functions transferred to the Directorate by this section; and
					
						(2)
						funds
			 appropriated to such functions for such period of time as may reasonably
			 be
			 needed to facilitate the orderly implementation of this section.
					
					(n)
					References
					Reference
			 in any other Federal law, Executive order, rule, regulation, or delegation
			 of
			 authority, or any document of or relating to—
					
						(1)
						the Secretary of
			 State with regard to functions transferred under subsection (b), shall be
			 deemed to refer to the Associate Director; and
					
						(2)
						the Department of
			 State with regard to functions transferred under subsection (b), shall be
			 deemed to refer to the Directorate.
					
					(o)
					Additional
			 conforming amendments
					
						(1)
						Recommended
			 legislation
						After consultation with the appropriate committees of
			 Congress and the Director of the Office of Management and Budget, the
			 Associate
			 Director shall prepare and submit to Congress recommended legislation
			 containing technical and conforming amendments to reflect the changes made
			 by
			 this section.
					
						(2)
						Submission to
			 congress
						Not later than 180 days after the date of the enactment
			 of this Act, the Associate Director shall submit the recommended
			 legislation
			 referred to under paragraph (1) to Congress.
					
				104.
				Responsibilities
			 of U.S. Citizenship and Immigration Services for adoption-related case
			 processing
				
					(a)
					In
			 general
					The Secretary of Homeland Security, acting through the
			 Director of U.S. Citizenship and Immigration Services—
					
						(1)
						shall be
			 responsible for processing and case-specific decisionmaking on all
			 intercountry adoption cases (up to the point of application for an
			 immigrant
			 visa on behalf of the adopted child), including cases being processed
			 pursuant
			 to the Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.) and
			 section
			 2 of the Intercountry Adoption Universal Accreditation Act of 2012 (42
			 U.S.C.
			 14925);
					
						(2)
						shall ensure that
			 all intercountry adoption suitability and eligibility determinations of
			 prospective adoptive parents required under subparagraph (F) or (G) of
			 section
			 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) are
			 made in
			 accordance with standard criteria that comply with the Hague Adoption
			 Convention so that any such determination justifies a Convention adoption
			 or a
			 non-Convention adoption;
					
						(3)
						to the maximum
			 extent possible, and to the extent permitted by the country in which the
			 child
			 resides, shall ensure that all non-Convention adoption cases undergo
			 preprocessing, including—
						
							(A)
							the filing of a
			 petition and the review of a child’s eligibility to immigrate to the
			 United
			 States before the adoption or grant of legal custody (for purposes of
			 emigration and adoption in the United States) of that child is completed
			 in the
			 country of origin; and
						
							(B)
							the completion of
			 all necessary and relevant investigations associated with the petition
			 before
			 the country of origin finalizes the adoption or grants legal custody for
			 purposes of emigration and adoption in the United States;
						
						(4)
						except as
			 provided in paragraph (5), shall be responsible for all case processing
			 steps
			 in Convention and non-Convention adoption petitions on behalf of children
			 whom
			 United States parents propose to immigrate to the United States (except
			 for the
			 processing of immigrant visas), including processing of all necessary
			 Hague
			 Adoption Convention certifications and the final adjudication of the
			 immigration petitions; and
					
						(5)
						may delegate the
			 responsibility for completing certain elements of case adjudication to the
			 Secretary of State if the Department of Homeland Security—
						
							(A)
							cannot adequately
			 complete such elements due to the need for physical presence in the
			 country of
			 origin or other processing-related circumstances; and
						
							(B)
							defines and
			 monitors the parameters for the elements delegated to the Secretary of
			 State
			 and retains final decisionmaking authority.
						
					(b)
					Foreign
			 adoption decrees
					
						(1)
						Convention
			 countries
						The 2-year legal custody and joint residence
			 requirements set forth in section 101(b)(1)(E) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(b)(1)(E)) shall not apply if the
			 documentation
			 submitted on behalf of a child includes—
						
							(A)
							an adoption
			 decree issued by a competent authority (as such term is used in the Hague
			 Adoption Convention) of the child’s country of origin and evidence that
			 the
			 adoption was granted in compliance with the Hague Adoption Convention;
			 or
						
							(B)
							a custody or
			 guardianship decree issued by the competent authority of the child’s
			 country of
			 origin to the adoptive parents, and a final adoption decree, verifying
			 that the
			 adoption of the child was later finalized outside the United States by the
			 adoptive parents, in addition to evidence that the custody or guardianship
			 was
			 granted in compliance with the Hague Adoption Convention.
						
						(2)
						Substantial
			 compliance with hague adoption convention
						Paragraph (1) shall not
			 apply unless—
						
							(A)
							on the date on
			 which the underlying adoption, custody, or guardianship decree was issued
			 by
			 the child’s country of origin—
							
								(i)
								that country’s
			 adoption procedures complied with the requirements of the Hague Adoption
			 Convention (as determined by the United States central authority); and
							
								(ii)
								the competent
			 authority of the country of origin certified that the adoption is
			 consistent
			 with Article 23 of the Hague Adoption Convention; and
							
							(B)
							the adoption was
			 a Convention adoption that was completed between 2 Convention countries
			 other
			 than the United States.
						
						(3)
						Non-convention
			 countries
						The Secretary of Homeland Security may accept the
			 filing of petitions on behalf of children living in non-Convention
			 countries in
			 the absence of a final adoption decree.
					
					(c)
					Cooperation
			 with foreign governments
					The Secretary of Homeland Security may
			 interact directly with the central authority of a Convention country or a
			 competent authority of a non-Convention country, as appropriate—
					
						(1)
						to facilitate the
			 processing of intercountry adoption cases, including making habitual
			 residence
			 determinations relevant to children and prospective adoptive parents in
			 adoption proceedings; and
					
						(2)
						to negotiate, in
			 coordination with the Department of State, and to implement bilateral
			 agreements with respect to intercountry adoptions.
					
					(d)
					Amendments to
			 the Intercountry Adoption Act of 2000
					
						(1)
						Transfer of
			 responsibilities to the Secretary of Homeland Security
						The
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.) is amended—
						
							(A)
							by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
						
							(B)
							in the heading of
			 section 103, by striking Attorney General and inserting
			 Secretary of Homeland
			 Security.
						
						(2)
						Hague
			 convention certificates
						Section 301 of such Act (42 U.S.C. 14931)
			 is amended—
						
							(A)
							in subsection
			 (a)—
							
								(i)
								in
			 the subsection heading, by striking Secretary of State and inserting
			 Secretary of Homeland
			 Security; and
							
								(ii)
								in
			 the heading to paragraph (1), by striking Secretary of State and
			 inserting Secretary of
			 Homeland Security; and
							
							(B)
							by striking
			 Secretary of State each place it appears and inserting
			 Secretary of Homeland Security.
						
						(3)
						Clerical
			 amendment
						The table of contents of such Act is amended by
			 striking the item relating to section 103 and inserting the following:
						
							
								Sec. 103. Responsibilities of the
				Secretary of Homeland
				Security.
							
							.
					
					(e)
					Definition of
			 child
					Section 101(b)(1) of the Immigration and Nationality Act (8
			 U.S.C. 1101(b)(1)) is amended—
					
						(1)
						in subparagraph
			 (E)—
						
							(A)
							in clause (i), by
			 striking (i) a child adopted while under the age of sixteen
			 years and inserting a child adopted while younger than 18 years
			 of age; and
						
							(B)
							by striking
			 clause (ii);
						
						(2)
						by amending
			 subparagraph (F) to read as follows:
						
							
								(F)
								(i)
									a child, younger than
				18 years of age at the time a petition is filed on the child's
			 behalf to accord
				a classification as an immediate relative under section 201(b), and
			 who has
				been adopted in a foreign state that is not a party to the
			 Convention on
				Protection of Children and Co-operation in Respect of Intercountry
			 Adoption,
				done at The Hague May 29, 1993, or who is emigrating from such a
			 foreign state
				to be adopted in the United States by a United States citizen and
			 spouse
				jointly, or by an unmarried United States citizen who is at least
			 25 years of
				age, if—
									
										(I)
										the Secretary of Homeland Security is
				satisfied that proper care will be furnished the child if admitted
			 to the
				United States;
									
										(II)
										the child’s natural parents (or parent,
				in the case of a child who has 1 sole or surviving parent), or
			 other persons or
				institutions that retain legal custody of the child, have freely
			 given their
				written irrevocable consent to the termination of their legal
			 relationship with
				the child, and to the child's emigration and adoption;
									
										(III)
										the child has a living parent or
				parents who has or have relinquished, or will relinquish, the child
			 voluntarily
				for the purposes of intercountry adoption, and the parent or
			 parents are
				incapable of providing proper care for the child;
									
										(IV)
										the Secretary of Homeland Security,
				after considering whether there is a petition pending to confer
			 immigrant
				status on 1 or both natural parents, is satisfied that the purpose
			 of the
				adoption is to form a bona fide parent-child relationship, and the
			 parent-child
				relationship of the child and the natural parents has been
			 terminated;
				and
									
										(V)
										in the case of a child who has not been
				adopted—
										
											(aa)
											the competent authority of the
				foreign state has approved the child’s emigration to the United
			 States for the
				purpose of adoption by the prospective adoptive parent or parents;
			 and
										
											(bb)
											the prospective adoptive parent or
				parents has or have complied with any preadoption requirements of
			 the child’s
				proposed residence; and
										
									(ii)
									except that no natural parent or
				prior adoptive parent of any such child shall thereafter, by virtue
			 of such
				parentage, be accorded any right, privilege, or status under this
				chapter;
								;
				and
					
						(3)
						in subparagraph
			 (G)—
						
							(A)
							in the matter
			 preceding clause (i), by striking 16 and inserting
			 18;
						
							(B)
							in clause
			 (i)—
							
								(i)
								in
			 subclause (II), by striking because of the death or disappearance of,
			 abandonment or desertion by, the other parent; and
							
								(ii)
								in
			 subclause (III), by striking two living natural parents, the natural
			 parents are and inserting a living parent or parents, who have
			 relinquished or will relinquish the child voluntarily for the purposes of
			 intercountry adoption, the parent or parents are;
							
							(C)
							in clause (ii),
			 by striking ; or and inserting a period; and
						
							(D)
							by striking
			 clause (iii).
						
					(f)
					Relative
			 adoptions; waiver authority
					Section 502 of the Intercountry
			 Adoption Act (42 U.S.C. 14952) is amended to read as follows:
					
						
							(a)
							Authority To
				establish alternative procedures for adoption of children by
				relatives
							Not later than 2 years after the date of the enactment
				of the Children in Families First Act of 2014, the Secretary of Homeland Security shall establish, by
				regulation, alternative procedures for completing the intercountry
			 adoption of
				children by United States citizens who are related to such children
			 by blood,
				marriage, or adoption.
						
							(b)
							Waiver
				authority
							The Secretary of Homeland Security, acting through the
				Director of U.S. Citizenship and Immigration Services, may waive,
			 on a
				case-by-case basis, applicable requirements for meeting the
			 definition of a
				child under subparagraph (E), (F), or (G) of section 101(b)(1) of
			 the
				Immigration and Nationality Act (8 U.S.C. 1101(b)(1)), or
			 regulations issued
				with respect to such definitions, in the interests of justice or to
			 prevent or
				respond to the threat of grave physical or emotional harm to the
			 child if the
				petitioner establishes that—
							
								(1)
								the child
				substantially complies with the requirements under 1 of such
			 subparagraphs;
				and
							
								(2)
								such a waiver
				would be in the child’s best
				interests.
							.
				
					(g)
					Determination
			 of applicability of the Hague Adoption Convention in certain
			 cases
					The Secretary of Homeland Security, acting through the
			 Director of U.S. Citizenship and Immigration Services, may determine, on a
			 case-by-case basis, that a specific intercountry adoption case may proceed
			 as a
			 non-Convention adoption if—
					
						(1)
						the child’s
			 country of origin or habitual residence is a Convention country;
					
						(2)
						the central
			 authority of the child’s country of origin or habitual residence has
			 issued, or
			 will issue, an adoption decree which that country considers to be legal
			 and
			 valid under that country’s laws to the United States adoptive or
			 prospective
			 adoptive parents; and
					
						(3)
						the central
			 authority of the child’s country of origin or habitual residence has
			 informed
			 the Secretary or the Director that it does not consider the specific case
			 to
			 fall within the scope of the Hague Adoption Convention.
					
					(h)
					Special use of
			 parole authority
					
						(1)
						In
			 general
						The Secretary of Homeland Security, acting through the
			 Director of U.S. Citizenship and Immigration Services, may grant parole to
			 a
			 child if the Secretary or the Director determines that—
						
							(A)
							the child’s
			 circumstances indicate that immediate unification with the parties seeking
			 parole is in the child’s best interests;
						
							(B)
							waiting to
			 complete other, more time consuming immigration processing could be
			 significantly harmful to the child’s well-being;
						
							(C)
							the party or
			 parties seeking parole on behalf of the child—
							
								(i)
								have a
			 pre-existing legal relationship with the child, as evidenced by an
			 adoption
			 decree or a custody order; or
							
								(ii)
								demonstrate a
			 pre-existing relationship with the child and an intent to establish a
			 legal
			 relationship with the child, which may be evidenced by—
								
									(I)
									a familial
			 relationship with the child;
								
									(II)
									a close personal
			 relationship with the child, such as—
									
										(aa)
										being matched
			 with the child for an international adoption by an adoption service
			 provider or
			 the competent authority of the child’s country of origin; or
									
										(bb)
										documentation
			 showing that the child’s parents, if deceased or otherwise incapacitated
			 and
			 unable to provide proper care for the child, intended for the parties
			 seeking
			 parole to take custody of the child; or
									
									(III)
									the filing of
			 adoption-related applications or petitions related to the adoption of the
			 child; and
								
							(D)
							the child will
			 receive proper care in the United States by the party or parties who seek
			 parole on behalf of the child, based on a review of the suitability of the
			 party or parties, which may include background check or completion of a
			 home
			 study conducted by a competent authority.
						
						(2)
						Meeting the
			 2-year periods for the purposes of filing an immediate relative petition
			 on
			 behalf of an adopted child
						If a child is granted parole under
			 paragraph (1), is subsequently adopted by the parties who sought parole,
			 and
			 such parties seek permanent immigration status for the child under section
			 101(b)(1)(E) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1)(E))—
						
							(A)
							the 2-year period
			 for legal custody of the child shall begin to accrue on the effective date
			 of a
			 grant of custody in the child’s country of origin or habitual residence or
			 in
			 the United States;
						
							(B)
							the 2-year period
			 for physical custody of the child shall begin to accrue on the date on
			 which
			 the party or parties seeking parole for the child begin joint residence
			 with
			 the child, in the child’s country of origin or habitual residence or in
			 the
			 United States; and
						
							(C)
							the 2-year
			 periods of joint residence and legal custody may accrue within or outside
			 the
			 United States.
						
					(i)
					Rulemaking
					The
			 Secretary of Homeland Security, in consultation with the Secretary of
			 State and
			 the Director of U.S. Citizenship and Immigration Services, shall issue
			 regulations to carry out this section and the amendments made by this
			 section.
				
			II
			Annual
			 reporting
			
				201.
				Annual report
			 on children living without families
				
					(a)
					In
			 general
					Not later than September 30, 2014, and annually
			 thereafter, the Secretary of State, in consultation with the Director of
			 the
			 United States Agency for International Development and the Secretary of
			 State,
			 shall submit a report to the Committee on
			 Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives that—
					
						(1)
						identifies the
			 number of children living without families; and
					
						(2)
						describes the
			 degree to which the various family permanence solutions are being
			 utilized.
					
					(b)
					Content
					The
			 report required under subsection (a) shall include—
					
						(1)
						a description of
			 the world’s unparented children, including—
						
							(A)
							a description and
			 quantitative analysis of the world’s unparented children by country,
			 identifying the nationality of the children physically present in each
			 country
			 and distinguishing among children who are citizens of the country,
			 noncitizen
			 children lawfully present in the country, and noncitizen children
			 unlawfully in
			 the country, irrespective of a child’s particular immigration status; and
						
							(B)
							available data
			 about such children broken into detailed categories and including—
							
								(i)
								information on
			 their nationality, age, gender, and status;
							
								(ii)
								whether they
			 have a living parent or parents and the status of those parents;
							
								(iii)
								whether the
			 unparented children are considered abandoned, separated, relinquished, or
			 have
			 some other status;
							
								(iv)
								whether they are
			 institutionalized or homeless;
							
								(v)
								information on
			 how they are documented, including through birth registries, orphanage
			 registries, United Nations High Commissioner for Refugees registration, or
			 identity cards; and
							
								(vi)
								an
			 assessment of their living conditions based on indicators such as crude
			 mortality rate, malnutrition rate, or other similar indicators;
							
						(2)
						a review of the
			 previous fiscal year’s programming in support of appropriate, protective,
			 and
			 permanent family care solutions, including project descriptions for each
			 project by country, goals of each project, amount awarded for each
			 project, and
			 evaluation of outcomes during the fiscal year;
					
						(3)
						an action plan
			 covering proposed programming and activities for the next fiscal year in
			 support of family permanency solutions, including goals for each country
			 in
			 which programming will occur, proposed allocations of resources by
			 country,
			 types of projects proposed by country, amounts of awards proposed for each
			 project, and desired outcomes for each country;
					
						(4)
						a review of
			 trends over the last five years, including changes in the numbers and
			 locations
			 of unparented children and the reasons for the changes, such as new
			 refugee
			 arrivals, growing numbers of children abandoned at birth, and decreases in
			 number of children in institutions;
					
						(5)
						an overall
			 analysis of highest priority situations of concern for unparented
			 children,
			 including analysis of whether the children are in a location that provides
			 a
			 cooperative environment for assistance programming and intercountry
			 adoptions;
					
						(6)
						a description of
			 how intercountry adoption and refugee resettlement for unparented refugee
			 children has played a role in each country over the last 10 years and the
			 current status of such programs, including analysis of the situation with
			 respect to the Hague Adoption Convention and how the Convention has
			 affected
			 intercountry adoptions from the country;
					
						(7)
						aggregate
			 reporting on intercountry adoptions to the United States, distinguishing
			 between Convention adoptions and non-Convention adoptions and including—
						
							(A)
							the total number
			 of intercountry adoptions involving immigration to the United States by
			 year
			 over the past 10 years and projected data for the next fiscal year,
			 distinguishing between Convention and non-Convention adoptions, including
			 aggregate data on the country from which each child emigrated, the State
			 of
			 residence of the adoptive parents, and the country in which the adoption
			 was
			 finalized;
						
							(B)
							the number of
			 intercountry adoptions involving emigration from the United States,
			 regardless
			 of whether the adoption occurred under the Convention and distinguishing
			 between Convention and non-Convention adoptions, including the country to
			 which
			 each child immigrated and the State from which each child emigrated;
						
							(C)
							the average time
			 required for completion of the immigration portion of intercountry
			 adoptions,
			 distinguishing between Convention and non-Convention adoptions, calculated
			 as
			 the time between filing of the initial immigration-related adoption
			 petition on
			 behalf of a child and the approval of that child’s immigrant visa; and
						
							(D)
							the range of
			 adoption fees charged in connection with intercountry adoptions involving
			 immigration to the United States and the median of such fees; and
						
						(8)
						such additional
			 information as may be requested by members of the
			 Committee on Foreign Relations of the
			 Senate and the Committee on
			 Foreign Affairs of the House of Representatives.
					
					(c)
					Consultations
					To
			 the extent possible, designated representatives of the President should
			 meet
			 with members of the Committee on Foreign
			 Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives not later than 2 weeks before the Secretary of
			 State submits the report required under subsection (a) to discuss the
			 information described in subsection (b). The substance of such
			 consultations
			 should be printed in the Congressional Record.
				
					(d)
					Repeal
					Section
			 104 of the Intercountry Adoption Act (42 U.S.C. 14914) is repealed.
				
				202.
				Country
			 reports regarding severe forms of trafficking
				Section 502B(h)(1)(B) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2304(h)(1)(B)) is amended by adding at
			 the
			 end the following:
				
					
						(x)
						What steps the government of that
				country has taken to reduce the number of children living outside
			 of family
				care.
					
						(xi)
						What steps the government of that
				country has taken to reduce the number of children abused,
			 neglected, or
				exploited.
					.
			
			III
			Promotion of a
			 comprehensive approach for children in adversity
			
				301.
				Establishment
			 of a USAID Center for Excellence for Children in Adversity
				
					(a)
					Center for
			 Excellence for Children in Adversity
					
						(1)
						In
			 general
						There is established within the United States Agency for
			 International Development a Center of Excellence on Children in
			 Adversity.
					
						(2)
						Coordinator
						The
			 Center for Excellence shall be headed by the Children in Adversity
			 Coordinator,
			 who shall be appointed by the Administrator of the United States Agency
			 for International Development.
					
						(3)
						Objectives
						The
			 Center of Excellence on Children in Adversity shall work in consultation
			 with
			 the Ambassador-at-Large of the Office of Vulnerable Children and Family
			 Security of the Department of State to promote greater United States
			 Government
			 coherence and accountability for whole-of-government assistance to
			 children in
			 adversity and ensure that United States foreign assistance and development
			 programs are focused on the following objectives:
						
							(A)
							The sound
			 development of children through the integration of health, nutrition, and
			 family support.
						
							(B)
							Supporting and
			 enabling families to care for children through family preservation,
			 reunification, and support of kinship care, guardianship, and domestic and
			 intercountry adoption.
						
							(C)
							Facilitating the
			 efforts of national governments and partners to prevent, respond to, and
			 protect children from violence, exploitation, abuse, and neglect.
						
						(4)
						Authorities
						The
			 Children in Adversity Coordinator, acting through nongovernmental
			 organizations
			 (including faith-based and community-based organizations), partner country
			 finance, health, education, social welfare, and other ministries, and
			 relevant
			 executive branch agencies, is authorized to—
						
							(A)
							operate
			 internationally to carry out the programs and activities outlined in the
			 Action
			 Plan for Children in Adversity;
						
							(B)
							provide grants
			 to, and enter into contracts and cooperative agreements with,
			 nongovernmental
			 organizations (including faith-based organizations) to carry out this
			 section;
			 and
						
							(C)
							transfer and
			 allocate United States Agency for International Development funds that
			 have
			 been appropriated for the purposes described in subparagraphs (A) and
			 (B).
						
						(5)
						Functions
						In
			 consultation with the Ambassador-at-Large of the Office of Vulnerable
			 Children and Family Security in
			 the Department of State, the Children in Adversity Coordinator shall,
			 through
			 the Center of Excellence—
						
							(A)
							facilitate
			 program and policy coordination related to the goals and objectives of the
			 Action Plan for Children in Adversity among relevant executive branch
			 agencies
			 and nongovernmental organizations by auditing, monitoring, and evaluating
			 such
			 programs;
						
							(B)
							ensure that each
			 relevant executive branch agency undertakes responsibility for activities
			 related primarily to those areas in which the agency has the greatest
			 expertise, technical capability, and potential for success;
						
							(C)
							coordinate
			 relevant executive branch agency activities related to the Action Plan for
			 Children in Adversity;
						
							(D)
							establish due
			 diligence criteria for all recipients of funds appropriated by the United
			 States Government for assistance to children in adversity; and
						
							(E)
							oversee the
			 administration of the priority country demonstration program as described
			 in
			 subsection (f).
						
						(6)
						Assistance
						The
			 President is authorized to provide assistance, including through
			 international,
			 nongovernmental, or faith-based organizations, for programs in developing
			 countries—
						
							(A)
							to increase the
			 percentage of children achieving age-appropriate growth and developmental
			 milestones;
						
							(B)
							to increase the
			 percentage of children under 5 years of age demonstrating secure
			 attachment
			 with a primary caregiver;
						
							(C)
							to integrate
			 health, nutrition, developmental protections, and caregiving support for
			 vulnerable children and their families;
						
							(D)
							to increase the
			 percentage of children living within appropriate, permanent, safe, and
			 protective family care, through family preservation and reunification, and
			 through kinship care, guardianship, and domestic and intercountry
			 adoption, and
			 to reduce the percentage of children living in institutions;
						
							(E)
							to increase the
			 percentage of families providing adequate nutrition, education
			 opportunities,
			 care, and protection for their children;
						
							(F)
							to reduce the
			 percentage of children who experience violence, exploitation, abuse, and
			 neglect;
						
							(G)
							to increase the
			 percentage of children who receive appropriate care and protection after
			 experiencing violence, exploitation, abuse, or neglect;
						
							(H)
							to increase
			 public awareness that violence, exploitation, abuse, or neglect of
			 children as
			 unacceptable;
						
							(I)
							to increase the
			 percentage of countries that ratify and implement relevant conventions or
			 formally adopt internationally recognized principles, standards, and
			 procedural
			 safeguards to protect children from violence, exploitation, abuse, and
			 neglect;
						
							(J)
							to increase the
			 percentage of children who have legal documentation and birth
			 registration;
						
							(K)
							to increase the
			 number of laws, policies, and practices in partner states that promote and
			 strengthen child welfare and protection at household, community, and
			 national
			 levels is increased;
						
							(L)
							to increase
			 national and local human resource capacity for child welfare and
			 protection;
						
							(M)
							to increase the
			 number of national and community systems effectively monitoring child
			 welfare
			 and protection concerns, programs, and outcomes;
						
							(N)
							to encourage and
			 assist in the collection of data related to children outside of family
			 care;
						
							(O)
							to increase the
			 number of prevalence studies that measure and track trends in children’s
			 exposure to violence, exploitation, abuse, and neglect;
						
							(P)
							to increase the
			 number of published outcome/impact evaluations on interventions to assist
			 children outside of family care or minimize exposure to violence,
			 exploitation,
			 abuse, and neglect that can be generalized to larger target groups;
						
							(Q)
							to increase the
			 number of national governments and universities leading rigorous data
			 collection, research, and monitoring and evaluation studies related to
			 child
			 welfare and protection; and
						
							(R)
							to increase the
			 number of United States Government-supported interventions for children in
			 adversity designed using data from rigorous research methodologies.
						
					(b)
					Monitoring and
			 evaluation
					
						(1)
						Establishment
			 of system
						To maximize the sustainable development impact of
			 assistance authorized under this section, and pursuant to the primary
			 objective
			 of the Action Plan for Children in Adversity, the President shall
			 establish a
			 monitoring and evaluation system to measure the effectiveness of United
			 States
			 assistance to children in adversity.
					
						(2)
						Requirements
						The
			 monitoring and evaluation system shall—
						
							(A)
							be aligned with
			 the objectives and outcomes outlined by the Action Plan for Children in
			 Adversity; and
						
							(B)
							provide a basis
			 for recommendations for adjustments to the assistance provided under this
			 part.
						
					(c)
					Priority
			 Country Demonstration Program
					
						(1)
						In
			 general
						The Administrator of the United States Agency for
			 International Development, in consultation with the Secretary of State,
			 shall
			 establish and carry out a priority country demonstration program
			 implementing
			 the Action Plan for Children in Adversity over a period of 5 years in at
			 least
			 6 countries.
					
						(2)
						Purposes
						The
			 purposes of the programs established under subparagraph (1) shall be—
						
							(A)
							to demonstrate
			 how research-based policies and programs to achieve the core objectives of
			 the
			 Action Plan for Children in Adversity can be successfully implemented on a
			 national level;
						
							(B)
							to establish
			 model programs that, once tested for efficacy, will be available for
			 replication on a global basis;
						
							(C)
							to identify a
			 comprehensive series of interventions which result in meeting the outcomes
			 and
			 objectives of the Action Plan for Children in Adversity; and
						
							(D)
							to determine
			 which in-country factors advance or negate the successful achievement of
			 the
			 outcomes and objectives of the action plan.
						
						(3)
						Criteria for
			 selection of countries
						The criteria for selection of countries
			 shall include—
						
							(A)
							magnitude and
			 severity of the problems to be addressed;
						
							(B)
							partner country
			 interest in participation in a comprehensive implementation of all 3 goals
			 of
			 the Action Plan for Children in Adversity, including, with respect to the
			 second objective (Families First), expressed willingness to support the
			 full
			 complement of permanence solutions (including family preservation,
			 reunification, kinship care, guardianship, and domestic and intercountry
			 adoption), and commitments to support and allow monitoring and evaluation,
			 as
			 well as transparent reporting;
						
							(C)
							potential to
			 leverage bilateral, multilateral, and foundation investments;
						
							(D)
							potential to
			 leverage other United States development investments;
						
							(E)
							regional
			 diversity to maximize learning opportunities; and
						
							(F)
							level of economic
			 development, with a focus on low- and middle-income countries.
						
					(d)
					Repeals
					
						(1)
						Assistance to
			 orphans and other vulnerable children
						Section 135 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2152f) is repealed.
					
						(2)
						Annual
			 report
						Section 5 of the Assistance for Orphans and Other
			 Vulnerable Children in Developing Countries Act of 2005 (22 U.S.C. 2152g)
			 is
			 hereby repealed.
					
			IV
			Funding and effective dates
			
				401.
				Authorization
			 of appropriations(a)Prohibition on new appropriations(1)In generalNothing in this Act may be construed as authorizing  additional funds to be appropriated to carry
			 out this Act or the amendments made by this Act.(2)Use of existing fundsThis Act, and the amendments made by this Act, shall be carried out using amounts otherwise
			 available for such purposes, including unobligated balances of funds made
			 available to carry out activities under the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.).(b)Limitations on use of funds(1)United nationsNo funds obligated in accordance with this Act may be awarded to the United Nations or any of its
			 subsidiaries.(2)Segregated servicesNo funds obligated in accordance with this Act may be awarded for building, renovating, or
			 refurbishing residential facilities that segregate children with
			 disabilities from society. The limitation under this paragraph does not
			 prohibit funding for small, community-based group homes that house up to 6
			 children.(3)Administrative expensesNot more than 2 percent of the amounts described in subsection (a)(2) may be used for
			 administrative expenses.
					(c)
					Focus of
			 assistance
					Assistance provided under this Act—
					
						(1)
						shall focus
			 primarily on promoting international child welfare, as set forth in this
			 Act,
			 for all children in adversity; and
					
						(2)
						may be provided
			 on such terms and conditions as the President determines appropriate.
					
				402.
				Effective dates
				
					(a)
					Effective upon enactment
					Sections 104 and 202 and titles III and IV shall take effect on the date of the enactment of this
			 Act.
				
					(b)
					Delayed effective date
					Sections 101, 102, 103, and 201 shall take effect on the date that is 1 year after the date of the
			 enactment of this Act.
				
